Citation Nr: 1629866	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  09-46 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction from 40 percent to 20 percent for traumatic arthritis of the lumbosacral spine, effective March 8, 2012, was proper.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for Chron's disease.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active duty service from January 1976 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Columbia, South Carolina.  Jurisdiction for all claims has subsequently been transferred to Columbia South Carolina.

Preliminarily, the RO accepted a December 1, 2009 handwritten submission from the Veteran as a substantive appeal equivalent to VA Form 9 as to the issues of entitlement to service connection for Crohn's disease and an increased rating for PTSD.  

This claim was previously before the Board in January 2013.  At that time, the Veteran's claims for PTSD and Chron's disease were remanded in order to obtain outstanding Social Security Administration (SSA) records and the claim for the lumbar spine was remanded for the issuance of a statement of the case (SOC).  While on remand, the RO issued a SOC in June 2014.  The Veteran then perfected her appeal with regard to the lumbar spine with the timely submission of a VA Form 9 (Substantive Appeal) in August 2014.  In her VA Form 9, the Veteran requested appearance before a member of the Board.  The Veteran was afforded a March 2016 videoconference hearing before a Veterans Law Judge.   A transcript of that hearing is associated with the Veteran's Virtual VA claims file.

The record further reflects that the Veteran filed a notice of disagreement with respect to a June 2014 rating decision that denied entitlement an increased rating for right ankle sprain, peroneal tenosynovitis, and sural nerve entrapment.  See May 2015 Notice of Disagreement (NOD).  Thereafter, the Veteran elected to go through the Decision Review Officer (DRO) process.  In a June 2015 letter, the RO acknowledged receipt of the Veteran's NOD and selection of the DRO process, and the RO requested that the Veteran provide any additional information and evidence she wants considered in connection with her appeal.  As the RO has acknowledged receipt of the NOD and additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  Consequently, no action on the part of the Board on this issue is warranted at this time. 

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issues of entitlement to an increased evaluation in excess of 50 percent for PTSD, service connection for Chron's disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The RO's March 2012 decision reducing the Veteran's traumatic arthritis of the lumbosacral spine rating was based on an inadequate VA examination.  



CONCLUSION OF LAW

The March 2012 rating decision reducing the Veteran's traumatic arthritis of the lumbosacral spine rating from 40 percent to 20 percent disabling was improper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Propriety of Reduction

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015). 

Where a reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified and given 60 days to present additional evidence.  38 C.F.R. § 3.105(e) (2015). 

For ratings which have been in effect for five years or more, the RO is to ensure the greatest degree of stability of disability ratings possible.  Those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a) (2015).  Those provisions do not apply to ratings that have been in effect for less than five years.  Such disabilities are not considered to be stabilized, and are thus subject to improvement.  Reexamination disclosing improvement in those disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2015). 

Additionally, in any disability rating reduction case, regardless of whether the rating has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence shows an actual change in disability and whether examination reports showing change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that any improvement actually represents an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, 4.13 (2015).  Moreover, if the examination report used to assess a Veteran's disability contains insufficient detail or is not supported by the pertinent evidence of record, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2 (2015).

In this case, the RO issued a rating decision in March 2012 that reduced the evaluation for traumatic arthritis of the lumbosacral spine from 40 percent to 20 percent effective March 8, 2012, and the Veteran was advised thereof by a letter dated April 6, 2012.  The Veteran was not provided any advanced notice of any proposal for the reduction or 60 days to provide evidence rebutting the medical findings warranting such reduction as the reduction did not result in any reduction or discontinuance of compensation payments currently being made in accordance with 38 C.F.R. § 3.105(e).  The Veteran's combined rating evaluation was 90 percent prior to the reduction and remained 90 percent thereafter.

The Board additionally notes that a rating that has been in effect for five years or more may not be reduced on the basis of only one examination.  38 C.F.R. § 3.344(a).  Here, the Veteran's 40 percent rating had been in effect since March 5, 2009, a period less than five years from the March 8, 2012 date of reduction.  


In a letter received in September 2011, the Veteran wrote as follows:  "I am writing to file a claim for Unemployability due to my spine."  The March 2012 rating decision reduced the Veteran's disability rating based on a VA examination report dated in March 2012. 

A review of the report shows that the examiner checked the box indicating that the Veteran was able to perform repetitive-use testing with repetitions but failed to report any range of motion findings as required.  Thus, the examination is inadequate.  Also, the Board observes that during the course of this appeal a new precedential opinion was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The March 2012 VA examination report does not comply with § 4.59 and therefore is inadequate.   
As noted above, a rating reduction is proper if the evidence reflects an actual change in the disability, and an examination report reflecting such change must be based upon a thorough examination.  Brown, 5 Vet. App. at 421.  The Veteran's disability rating was reduced based on an inadequate VA examination.  Accordingly, the reduction in rating of the back disability from 40 percent to 20 percent was not proper.  Thus, the 40 percent rating must be restored effective March 8, 2012.  


ORDER

The reduction in rating for traumatic arthritis of the lumbosacral spine from 40 percent to 20 percent was not proper, and restoration of the 40 percent rating from March 8, 2012, is granted.

REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

As an initial matter, the Board notes that, in regard to the Veteran's claims for PTSD and Chron's disease which were previously remanded in January 2013, it appears that no further adjudication has been conducted after completing the requested development.  Namely, the record is absent for any indication of any additional rating decisions or SOCs on these matters.  The absence of the submission of a supplemental statement of the case (SSOC) upon completion of development directed by the Board is a material defect necessitating remand.  See 38 C.F.R. § 19.31(b)(2).  Therefore, a remand is necessary to send the Veteran a copy of an SSOC adjudicating the issues of PTSD and Chron's disease.  The Board further notes that it detected additional defects in the development of these claims in its current review and that additional development is also required and is discussed in further detail below.

TDIU

The Board also recognizes that the Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001).  

Initially, the Veteran had appealed an initial denial for entitlement to a TDIU in conjunction with her denials for an increased rating for PTSD and service connection for Chron's disease.  She was provided with a SOC for all of these issues in September 2009.  However, in her December 2009 statement in lieu of a VA Form 9, in which she perfected the PTSD and Chron's disease claims, she withdrew her appeal for TDIU.  As such, the appeal of that issue was terminated.

However, in January 2011, the Veteran filed a new claim for entitlement to a TDIU.  That claim was denied in a June 2011 rating decision.  The Veteran filed a notice of disagreement in August 2011.  To date, the Veteran has not been provided with a SOC for this separately appealed issue.

PTSD

The record reflects that the Veteran last underwent a VA examination in February 2014.   At that examination, the Veteran's PTSD was not found to have any symptoms of auditory or visual hallucinations, nor was there any such indication of psychoses in prior treatment records.  Thereafter, the Veteran was seen in March 2014 for complaints of auditory and visual hallucinations associated with her PTSD.  The Veteran continued to complain of these symptoms as recently as the March 2016 Board hearing.  As the foregoing evidence suggests that the Veteran's PTSD may have undergone a material change since her most recent VA examination, the Board finds it necessary to remand the increased rating claim for a new VA examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.327 (2015).

Chron's Disease

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran was provided with a VA examination for her Chron's disease in August 2010.  Although the examiner noted that the Veteran had a current diagnosis of Chron's disease and that the Veteran believed that anti-inflammatory medication taken in service had caused her current diagnosis, he found that there was a negative nexus between the two.  However, although the examiner stated he reviewed all of the Veteran's treatment records, to include service treatment records which showed treatment of gastrointestinal issues in military service, he did not offer an opinion on the relationship of such in-service complaints and treatment as it may relate to the currently diagnosed Chron's disease.

Accordingly, the Board finds that the 2010 VA examination is incomplete and, therefore, inadequate for rating purposes.  As such, upon remand, an addendum opinion should be obtained regarding any potential etiology of the Veteran's in-service gastrointestinal complaints to her currently diagnosed Chron's disease.

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and her representative an appropriate statement of the case addressing the issue of entitlement to TDIU in response to her NOD filed in August 2011 to the June 2011 rating decision.  The Veteran should be informed of her appellate rights and of the actions necessary to perfect an appeal on this issue. Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

2. Obtain an addendum opinion to the August 2010 VA examination regarding the claim for service connection for Chron's disease.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner must consider the Veteran's in-service treatment for gastrointestinal issues in relation to her currently diagnosed Chron's disease.  In this regard, the examiner must consider the Veteran's lay statements regarding symptoms from service to present.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed Chron's disease, was caused by, or is the result of, the Veteran's military service, to specifically include consideration of in-service treatment for gastrointestinal complaints.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. 

3. Additionally, the Veteran should be scheduled for a VA examination with an appropriate provider to determine the current severity of her service-connected PTSD. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).
 
5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


